DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates, JR. (U.S. Patent No. 3,532,244).
Yates discloses a container lid (15) comprising: a top panel (16) defining a top side and an underside opposite the top side; a channel (18) extending annularly around a periphery of the top panel, the channel open toward an underside direction on the lid; and a first wiper seal (33) and a second wiper seal (32) protruding downward from within the channel, wherein the first and second wiper seals are spaced apart from one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Dutt (U.S. Patent No. 4,560,077).
Yates discloses all the claimed limitations as show above wherein the surface of the container rim is on a top edge of the container (Fig. 3), but fails to teach wherein a free end of the first wiper seal contacts a surface of the channel and wherein a free end of the second wiper seal contacts a different part of the surface of the channel, wherein the free end of the first wiper seal contacts an inner wall portion of the channel and the free end of the second wiper seal contacts an outer wall portion of the channel, and wherein the central portion of the first wiper seal contacts the top edge toward a radial inner side of the top edge, and wherein the central portion of the second wiper seal contacts the top edge toward a radial outer side of the top edge.
Dutt teaches that it is known in the art to manufacture a lid (10) with first and second wiper seals (30, 32) in a channel (at 44), wherein a free end of the first wiper seal contacts a surface of the channel and wherein a free end of the second wiper seal contacts a different part of the surface of the channel, wherein the free end of the first wiper seal contacts an inner wall portion of the channel and the free end of the second wiper seal contacts an outer wall portion of the channel, and wherein the central portion of the first wiper seal contacts a top edge of container rim toward a radial inner side of the top edge, and wherein the central portion of the second wiper seal contacts the top edge toward a radial outer side of the top edge (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the wiper seals with larger sizes such that they contacted the other areas of the assembly, as taught by Dutt, in order to increase the seal surface areas. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,955,504 to Lesscher discloses a container lid and ring with wiper seals.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733